Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed September 2, 2022 is acknowledged.  Claims 1-75 are canceled. Claims 76-98 are newly added. Claims 76-98 are pending. Election was made without traverse in the reply filed on April 26, 2021. 
4.	Claims 76-98 are under examination with respect to an antibody having SEQ ID NOs: 74-79 for CDRH1-3 and CDRL1-3 respectively in this office action.
5.	Applicant’s arguments filed on September 2, 2022 have been fully considered
 but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on September 2, 2022, the following rejections are maintained.
Improper Markush Grouping
6.	Claims 76-88 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The rejection is maintained for the reasons made of record and the reasons set forth below. Applicant provides no remark on the rejection. 
	Briefly, based on MPEP§2117-II, claims 76- 88 contain an improper Markush grouping of alternatives because the recited alternative species do not share a single structural similarity. Each species of anti-Abeta oligomer antibody has a different chemical structure because each recited anti-Abeta oligomer antibody comprises different amino acid sequences for a heavy chain (HC), a light chain HC), a heavy chain variable region (HCVR), a light chain variable region (HCVR), heavy chain CDRs1-3 (HCDRs1-3) and light chain CDRs1-3 (LCDRs1-3) recited in independent claims 76 and 77 and dependent claims 81-82. Thus, the antibodies do not share a single structural similarity or biological activity. Accordingly, the rejection of claims 76-88 on the basis that it contains an improper Markush grouping of alternatives is maintained.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for inhibiting Abeta oligomer propagation based on a Thioflavin T (ThT) binding assay in vitro and inhibiting toxicity caused by Abeta oligomers in primary cortical neuronal cultures in vitro and in mice intracerebraventricularly (ICV)-injected with Abeta oligomers by the claimed antibody clone 301-11, clone 301-17 and clone 301-3, does not reasonably provide enablement for a method of inhibiting Abeta oligomer propagaton in vivo and a  method of treating, preventing and curing AD and all forms of Abeta related diseases by the claimed antibodies as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 77-79 and 82-88 that is directed to a method of prevention and curing. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 76 and 81 are drawn to a method of inhibiting Abeta oligomer propagation comprising contacting a cell or tissue expressing Abeta with or administering to a subject in need thereof an effective amount of at least one antibody including antibody (a)-(c) recited in independent claim 76. The claims encompass inhibiting Abeta aggregation, oligomer propagation in a subject with all possible conditions in vivo. 
Claims 77-79 and 82-88 are drawn to a method of treating Alzheimer’s disease, other A-beta amyloid related disease or treating AD and other A-beta amyloid related disease comprising administering to a subject in need thereof an effective amount of at least one antibody including antibody (a)-(c) recited in independent claim 77. The claims encompass methods of treating, preventing and curing all forms of AD and all forms of A-beta related diseases caused by any possible mechanisms using the recited antibody having the recited SEQ ID NOs: including SEQ ID NOs: 74-79 (elected) for HCDR1-3 and LCDR1-3 in view of paragraph [0094] of the instant specification.

On p. 7 of the response, Applicant argues that the present claims are enabling in view of Dr. Neil Cashman’s declaration filed 9/2/22. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the Dr. Cashman’s declaration provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because: 
i. Neither the specification nor the prior art provides guidance as to how to prevent a person from having AD or other recited Abeta amyloid related diseases caused by any possible mechanism, or how to cure AD or other recited Abeta amyloid related diseases including Lewy body dementia, cerebral amyloid angiopathy, and inclusion body myositis caused by any possible mechanism.
 Claims 77-79 and 82-88 encompass methods of treating, preventing and curing all forms of AD and all forms of A-beta related diseases caused by any possible mechanisms using the recited antibody having the recited SEQ ID NOs: including SEQ ID NOs: 74-79 (elected) for HCDR1-3 and LCDR1-3 respectively in view of paragraph [0094] of the published specification. 
Based on the definition of “treating” in paragraph [0094] of the instant specification (based on the published application), the term “treating” includes prevention and curing in view of paragraph [0094] of the instant specification (based on the published application).
 [0094] The term "treating" or "treatment" …, preventing spread of disease, delay or slowing of disease progression, amelioration or palliation of the disease state, diminishment of the reoccurrence of disease, and remission (whether partial or total), ….. …. "Treating" and "treatment" as used herein also include prophylactic treatment. For example, a subject with early stage AD can be treated to prevent progression can be treated with a compound, antibody, immunogen, nucleic acid or composition described herein to prevent progression.

However, Neither the specification/prior art nor the Dr. Cashman’s declaration teaches that administration of the claimed antibody can prevent a person from getting AD or other recited Abeta amyloid related diseases caused by any possible mechanism or cure AD or other recited Abeta amyloid related diseases caused by any possible mechanism. Neither the specification nor the Dr. Cashman’s declaration provides sufficient guidance to enable one of skill in the art to practice the invention as it pertains to a method of prevention and curing. Thus, a skilled artisan cannot contemplate how to use the claimed method to prevent or cure AD and/or Abeta amyloid related disease or to prevent a person from getting the AD and/or Abeta amyloid related disease in view of Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359, cited previously), Atwood et al. (p. abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47, cited previously) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously). 
ii. The Dr. Cashman’s declaration under 37 CFR 1.132 filed 9/2/22 is insufficient to overcome the rejection of claims 76-88 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the showing is not commensurate in scope with the claims. The data shown in the Dr. Cashman’s declaration only indicated that: the escape latency, search path and thigmotaxis in a Morris Water Maze test (MWM) in hAPP transgenic (hAPP-Tg) mice administered with the antibody having the recited SEQ ID NOs: 74-79 for HCDR1-3 and LCDR1-3 respectively (i.e. antibody 307-17) showed significantly decreased but not mean swim speed as compared to hAPP-Tg treated with a control vehicle (p. 2, paragraph 9 of  the Dr. Cashman’s declaration and Figures 1A-D). The hAPP-Tg mice shown in the Dr. Cashman’s declaration is an animal model of Alzheimer’s disease (AD) caused by overexpression of hAPP, which can only be used to assess the effect of the claimed antibody on AD caused by overexpression of hAPP but not caused by other mechanisms. 
Neither the specification nor Dr. Cashman’s declaration provides a well-established correlation between the in-vitro cellular models shown in the specification or the animal model of overexpression of hAPP-Tg and the pathogeneses or causes of all forms of AD and all forms of Abeta-related diseases caused by other mechanisms in vivo, including factors involved in ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade, in view of Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650).
iii. Neither the specification nor the Dr. Cashman’s declaration teaches that the claimed antibody 307-17 (or other recited antibodies) while being incapable of binding to senile plaque amyloid and Abeta42 monomers, can inhibit Abeta aggregation, oligomer propagation in a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo as in claims 76 and 81.
 Based on Applicant’s own admission, antibodies 301-3, 301-11 and 307-17 did not bind Abeta42 monomers based on a SPR assay, and while antibodies 301-3 (15.5 RU) and 307-17 (147.8 RU) bound Abeta42 oligomers but not antibody 301-11 (-2.8 RU) based on a SPR assay (table 1B), antibodies 301-3, 301-11 and 307-17 showed no binding to senile plaque amyloid (tables 6-7). 
As previously made of record, based on the specification (tables 1B and 6-7), Applicant is enabled for inhibiting Abeta42-oligomer propagation based on a Thioflavin T (ThT) binding assay in vitro and is also enabled for reducing toxicity induced by A-oligomers in cortical neuronal cultures in vitro or reducing A-oligomers-induced cognitive deficits in the NOR test in an animal model induced by aggregated Aor A-oligomers. However, the claims are not limited to the methods set forth above but also encompass inhibiting Abeta aggregation, oligomer propagation in a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo and treating, preventing and curing all forms of AD and all forms of Abeta related diseases by the claimed antibodies that are incapable of binding to senile plaque amyloid and Abeta42 monomers. 
Neither the specification nor the Dr. Cashman’s declaration provides evidence or establish that Abeta aggregation, oligomer propagation in AD and/or other recited Abeta related diseases in vivo can be inhibited by the claimed antibodies that are incapable of binding to senile plaque amyloid and Abeta42 monomers or that different forms of AD and different forms of Abeta-related diseases caused by different mechanisms can be treated, prevented and cured by the claimed antibodies that are incapable of binding to senile plaque amyloid and Abeta42 monomers. 
Neither the specification nor the prior art teaches that the claimed antibody 307-17 or other recited antibodies, while being incapable of binding to senile plaque amyloid (i.e. full of Abeta oligomers and fibrils) and Abeta42 monomers, can inhibit Abeta oligomer propagation in a subject in vivo or treat a subject with AD and/or other recited Abeta related diseases in vivo. The binding characteristics or the neutralizing ability of the claimed antibody against senile plaque amyloid (i.e. full of Abeta oligomers and fibrils) and Abeta42 monomers and/or oligomers in vivo are unknown, and thus it is unpredictable whether the claimed antibody that is incapable of binding to senile plaque amyloid (i.e. full of Abeta oligomers and fibrils) and Abeta42 monomers can bind and inhibit the formation of Abeta oligomers and/or inhibit propagation from Abeta oligomers in a subject in vivo or treat a subject with AD and/or other recited Abeta related diseases in vivo.
The specification or the Dr. Cashman’s declaration provides insufficient guidance or evidence to demonstrate that administration of the claimed antibody that is incapable of binding to senile plaque amyloid (i.e. full of Abeta oligomers and fibrils) and Abeta42 monomers can inhibit Abeta oligomer propagation in a subject with AD and/or other recited Abeta related diseases in vivo or can treat cognitive dysfunction or dementia in AD and/or other recited Abeta related diseases in vivo or even prevent and cure AD or other Abeta-related diseases. Thus, a skilled artisan cannot contemplate how to use the claimed method without undue experimentation. 
Taken together, the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether the claimed antibody 307-17 or other recited antibodies, while being incapable of binding to senile plaque amyloid (i.e. full of Abeta oligomers and fibrils) and Abeta42 monomers, can inhibit Abeta aggregation, oligomer propagation in a subject in vivo or treat a subject with AD and/or other recited Abeta related diseases in vivo; and thus, the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily make and use the claimed invention as currently claimed without further undue experimentation. See In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) and MPEP § 2164.03. Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method of inhibiting Abeta aggregation and/or oligomer propagation and a method of treating AD and/or other Abeta-related diseases by the claimed antibody.  Accordingly, the rejection of claims 76-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 
Claim Rejections - 35 USC § 112
11.	Claims 76-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 76 and 81 encompass using the claimed antibodies (a)-(d) to inhibit Abeta oligomer propagation in vivo. Claims 77-79 and 82-88 as amended encompass using the claimed antibodies (a)-(d) to treat a genus of AD and/or other A-beta amyloid related disease. Claims 85-86 encompass using a genus of one or more other treatments and a genus of beta-secretase inhibitor or a genus of cholinesterase inhibitor. 
On p. 7 of the response, Applicant argues that Applicant is in possession of the claimed methods in view of Dr. Neil Cashman’s declaration filed 9/2/22. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed methods using the claimed antibodies because:
i. The structural and functional correlation between the data shown in the Dr. Cashman’s declaration and inhibiting Abeta oligomer propagation in a subject by the claimed antibody in vivo or treating a subject with AD and other Abeta related diseases caused by all possible mechanisms by the claimed antibody in vivo is unknown.
The structural and functional correlation between the data shown in examples of the specification and inhibiting Abeta oligomer propagation in a subject by the claimed antibody in vivo or treating a subject with AD and other Abeta related diseases caused by all possible mechanisms by the claimed antibody in vivo is also unknown. 
The data shown in the Dr. Cashman’s declaration only indicated that: the escape latency, the search path and the thigmotaxis in a Morris Water Maze test (MWM) in hAPP transgenic (hAPP-Tg) mice administered with the antibody having the recited SEQ ID NOs: 74-79 for HCDR1-3 and LCDR1-3 respectively (i.e. antibody 307-17) showed significantly decreased but not the mean swim speed as compared to hAPP-Tg treated with a control vehicle (p. 2, paragraph 9 of  the Dr. Cashman’s declaration and Figures 1A-D). The hAPP-Tg mice shown in the Dr. Cashman’s declaration is an animal model of Alzheimer’s disease (AD) caused by overexpression of hAPP, which can only be used to assess the effect of the claimed antibody on AD caused by overexpression of hAPP but not caused by other mechanisms. But the causes and pathogeneses of AD include factors involved in ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade in view of Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650).
In addition, the specification only describes inhibiting Abeta42-oligomer propagation based on a Thioflavin T (ThT) binding assay in vitro, reducing toxicity induced by A-oligomers in cortical neuronal cultures in vitro and reducing A-oligomers-induced cognitive deficits in the NOR test in an animal model induced by aggregated Aor A-oligomers by the claimed antibody 301-17 (having the recited SEQ ID NOs: 74-79 for HCDR1-3 and LCDR1-3).
ii. Neither the specification/prior art nor the Dr. Cashman’s declaration teaches that the claimed antibody 307-17 or other recited antibodies while being incapable of binding to senile plaque amyloid and Abeta42 monomers, can inhibit Abeta oligomer propagation in a subject in vivo or treat a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo. 
Based on Applicant’s own admission, antibodies 301-3, 301-11 and 307-17 did not bind Abeta42 monomers based on a SPR assay, and while antibodies 301-3 (15.5 RU) and 307-17 (147.8 RU) bound Abeta42 oligomers but not antibody 301-11 (-2.8 RU) based on a SPR assay (table 1B), antibodies 301-3, 301-11 and 307-17 showed no binding to senile plaque amyloid (tables 6-7). 
The Dr. Cashman’s declaration provides no well-established correlation between decreasing the escape latency, search path and thigmotaxis in a Morris Water Maze test (MWM) in hAPP transgenic (hAPP-Tg) mice by administration of the antibody 301-17 which is incapable of binding to senile plaque amyloid and Abeta42 monomers and inhibiting Abeta aggregation, oligomer propagation in a subject in vivo or treat a subject with AD and other recited Abeta related diseases caused by all possible mechanisms in vivo.
Neither the specification nor Dr. Cashman’s declaration provides a well-established correlation between inhibiting Abeta oligomer propagation in an in vitro cellular model of ThT binding assay by the antibody 301-17 which is incapable of binding to senile plaque amyloid and Abeta42 monomers and inhibiting Abeta oligomer propagation in a subject in vivo or treat a subject with AD and other recited Abeta related diseases caused by all possible mechanisms in vivo. Neither the specification nor Dr. Cashman’s declaration provides a well-established correlation between inhibiting Abeta-induced toxicity in vitro of cortical neuronal culture and in mice intracerebraventricularly (ICV)-injected with Abeta oligomers by the antibody 301-17 which is incapable of binding to senile plaque amyloid and Abeta42 monomers and inhibiting Abeta oligomer propagation in a subject in vivo or treating a subject with AD and other recited Abeta related diseases caused by all possible mechanisms in vivo by the antibody 301-17 which is incapable of binding to senile plaque amyloid and Abeta42 monomers
The specification fails to establish a structural and functional correlation between The specification fails to establish a structural and functional correlation among the claimed antibody 301-17 (SEQ ID NOs: 74-79 for HCDR1-3 and LCDR1-3) and other recited antibodies that incapable of binding to senile plaque amyloid and Abeta42 monomers in inhibiting Abeta oligomer propagation in a subject in vivo or treating a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo. 
Since the common characteristics/features of the claimed antibody 301-17 (SEQ ID NOs: 74-79 for HCDR1-3 and LCDR1-3) and other recited antibodies (a)-(c) in inhibiting Abeta oligomer propagation in a subject in vivo or treating a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo are unknown, a skilled artisan cannot envision the functional correlations of the claimed antibodies (a)-(c) with the claimed invention.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the claimed antibodies (a)-(c) in inhibiting Abeta aggregation, oligomer propagation in a subject in vivo or treating a subject with AD and other Abeta related diseases caused by all possible mechanisms in vivo, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 76-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.


Conclusion
Allowable Subject Matter
12.	Claims 89-98 are allowable.



13. 	Claims 76-88 are rejected.







Sequence alignment
HCVR
SEQ ID NO:42	  1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:74	  1 -------------------------GYSFTSYW---------------------------  8            
SEQ ID NO:75	  1 --------------------------------------------------VHPGRGVST-  9
SEQ ID NO:76	    ------------------------------------------------------------	

SEQ ID NO:42	 61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
SEQ ID NO:74	    ------------------------------------------------------------
SEQ ID NO:75	    ------------------------------------------------------------
SEQ ID NO:76	  1 ------------------------------------SRSHGNTYWFFDV-----------  13
              
LCVR
SEQ ID NO:56	  1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
SEQ ID NO:77	  1 --------------------------QSIVHSNGNTY----------------------- 11
SEQ ID NO:78	  1 ------------------------------------------------------KVS---  3
SEQ ID NO:79	    ------------------------------------------------------------

SEQ ID NO:56	 61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
SEQ ID NO:77	    ----------------------------------------------------
SEQ ID NO:78	    ----------------------------------------------------
SEQ ID NO:79	  1 ---------------------------------FQGSHVPFT----------   9



SEQ ID NO: in Copending Applications/US Patents 
epitope	HHQK				HDSG			QKLV				     
clone	301-11	301-03	301-17/12G11	303-25	303-26	303-30	305-61/7E9		305-62/8H10	305-29
17/014425					17-22

17/011059			22-27

17/006219								11-16		21-26

16/631676	1-6	1-2,4-6,80	74-79
		

16/318605	1-6	1-2,4-6,80	74-79 
		1-2,80-83	

16/148601	26-31	32-37	20-25		53-58	59-64/-70	71-82	41-46		47-52		185-190
(US10751382)	

15/774805					17-22
(US10772969)

15/774778								11-16		21-26
(US10759837)

15/774707			22-27
(US10774120)

16/999849
(peptides)


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 21, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649